DETAILED ACTION
This is in response to applicant's communication filed on 03/29/2021, wherein:
Claim 1-2, 4-7, 9-12, 20, 23-24, and 27-33 are pending.
Claim 1-2, 4, 11, 23, and 33 are amended.
Claim 3, 8, 13-19, 21-22, and 25-26 are cancelled.

Response to Arguments
Applicant’s arguments with respect to pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim 11, 24, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US 20130178224 A1).

Regarding claim 11, Chang discloses a method for measurement configuration, comprising: 
transmitting, by a network device, measurement configuration information, the measurement configuration information comprising a measurement configuration of a terminal in an inactive state,  the measurement configuration information being used for the terminal to make measurement according to the measurement configuration to acquire a measurement result (Fig. 7 step S101 and par. 0098 disclose E-UTRAN network component transmitting IdleMDTConfiguration message to UE wherein the message contains plural measurement configurations for plural measurement triggers for measurement in idle state – i.e. inactive state - since the UE is from connected to idle in step S103 and going back to connected state in step S105).

Regarding claim 24, the scope and content of the claim recites a network device for performing the method of claim 11, therefore, being 

Regarding claim 32, Chang discloses the network device of claim 24, wherein the transceiver is configured to: acquire the measurement result, the measurement result being reported by the terminal that is switched to a connected state (Chang - Fig. 7 step S105-109 and par. 0102-0106).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 20130178224 A1) in view of Dao et al. (US 20180198867 A1).

Regarding claim 1, Chang discloses a method for measurement configuration (Abstract, Fig. 7), comprising: 
acquiring, by a terminal, measurement configuration information, the measurement configuration information comprising a measurement configuration of the terminal in an inactive state (Fig. 7 step S101 and par. 0098 disclose UE acquiring IdleMDTConfiguration message containing plural measurement configurations for plural measurement triggers for measurement in idle state – i.e. inactive state - since the UE is from connected to idle in step S103 and going back to connected state in step S105); and
acquiring, by the terminal, a measurement result in the inactive state according to the measurement configuration (Fig. 7 step S104 and par. 0101 – “At step S104, the radio terminal UE measures a radio environment for each of the plural measurement configurations (in other words, the plural measurement triggers) and stores the measurement record containing the measurement result”).
However, the reference is silent on details about wherein when the terminal is in the inactive state, consumption of measurement power and overhead of handover signaling of the terminal is reduced and a link is capable of being recovered fast for the terminal to transmit data.
Dao discloses wherein when the terminal is in the inactive state, consumption of measurement power and overhead of handover signaling of the terminal is reduced and a link is capable of being recovered fast for the terminal to transmit data (Fig. 6A-6B and par. 0134 disclose transition between idle and active including fast connection when a session is resumed).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Chang, and have connection resume rapidly, as taught by Dao 

Regarding claim 23, the scope and content of the claim recites a terminal for performing the method of claim 1, therefore, being addressed as in claim 1. Further details regarding to structure of the terminal such as processor and communication interface are well known component in the art of telecommunication and also disclosed by Chang in Fig. 3.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 20130178224 A1) in view of Dao et al. (US 20180198867 A1), Pelletier et al. (US 20140056243 A1), and DA SILVA et al. (US 20190116530 A1).

Regarding claim 2, Chang and Dao discloses the method of claim 1, and further discloses after the terminal is switched to the inactive state, measuring the RS according to the measurement configuration to acquire the measurement result (Chang - par. 0052-0053 – “In the E-UTRAN, the radio terminal UE measures a reference signal received power (RSRP) and a reference signal received quality (RSRQ) of the frequency band targeted for measurement”); or after the terminal is switched to the inactive state, in response to that uplink data or a downlink paging message is detected, measuring the RS according to the measurement configuration to acquire the measurement result. However, silent on further details about wherein the measurement configuration information comprises configuration information of a Reference Signal (RS) for measurement, and acquiring, by the terminal and wherein the RS comprises at least one of an idle-state used RS and a connected-state used RS.
Pelletier discloses wherein the measurement configuration information comprises configuration information of a Reference Signal (RS) for measurement, and acquiring, by the terminal and wherein the RS comprises at least one of an idle-state used RS and a connected-state used RS (par. 0392 – “when the WTRU receives a measurement configuration the WTRU may be notified that synchronization signals and/or reference signals that are associated with small cell operation may be present in a given frequency and/or are to be measured as a certain measurement object”).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Chang and Dao, and have measurement control information including reference signal, as taught by Pelletier because doing so would 
Da Silva discloses wherein the RS comprises at least one of an idle-state used RS and a connected-state used RS (par. 0029-0030 discloses connected mode reference signal and idle mode reference signal).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Chang, Dao, and Pelletier, and have different type of reference signal, as taught by Da Silva because doing so would make use of known technique to improve similar devices (methods, or products) in the same way (MPEP §2141 -III) to provide the reference signals to be beam-formed differently and with different periodicity.

Claim 4 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 20130178224 A1) in view of Dao et al. (US 20180198867 A1) and Jung et al. (US 20140370914 A1).

Regarding claim 4, the combined teaching of Chang and Dao discloses the method of claims 1, after acquiring, by the terminal in the inactive state, the measurement result according to the measurement configuration, the method further comprising: switching the terminal to a (Chang - Fig. 7 step S105-109 and par. 0102-0106). However, the reference is silent on details about wherein the measurement configuration information comprises a triggering event of measurement reporting, and reporting, by the terminal, the measurement result comprises: determining, by the terminal, whether to report the measurement result or not according to the triggering event of measurement reporting, and reporting the measurement result if the triggering event is initiated.
Jung discloses wherein the measurement configuration information comprises a triggering event of measurement reporting, and reporting, by the terminal, the measurement result comprises: determining, by the terminal, whether to report the measurement result or not according to the triggering event of measurement reporting, and reporting the measurement result if the triggering event is initiated (Fig. 16 and par. 0271-0273).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Chang and Dao, and have measurement result reported based on trigger condition, as taught by Jung because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to reduce unnecessary network traffic.

claim 27, the scope and content of the claim recites a terminal for performing the method of claim 4, therefore, being addressed as in claim 4.

Claim 5-6, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 20130178224 A1) in view of Dao et al. (US 20180198867 A1), Jung et al. (US 20140370914 A1) and Shi et al. (US 20120094608 A1).

Regarding claim 5, the combined teaching of Chang, Dao and Jung discloses the method of claim 4, however, silent on further details of claim 5.
Shi discloses wherein the triggering event of measurement reporting is that a signal strength or signal quality of a neighbor serving cell is greater than a preset threshold, or that a signal strength or signal quality of a neighbor serving cell is higher than a signal strength or signal quality of a presently connected serving cell by an offset; the signal strength or signal quality is any value representing a signal strength and quality including at least one of the signal strength, the signal quality and a signal-to-noise ratio (par. 0005 – “an A3 event, where the entry condition of the measurement event is that the signal quality of a neighbouring cell is higher than the signal quality of the serving cell by a predetermined offset”).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Chang, Dao, and Jung, and have well known condition for measurement report utilized, as taught by Shi because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to utilize known measurement and reporting trigger conditions.

Regarding claim 6, the combined teaching of Chang, Dao, Jung, and Shi discloses the method of claim 5, wherein reporting, by the terminal, the measurement result comprises: transmitting, by the terminal, indication information to a network device, the indication information being used to indicate the measurement result (Chang – Fig. 7 step S107 and par. 0021-0022, 0104).

Regarding claim 28, the scope and content of the claim recites a terminal for performing the method of claim 5, therefore, being addressed as in claim 5.

claim 29, the scope and content of the claim recites a terminal for performing the method of claim 6, therefore, being addressed as in claim 6.

Regarding claim 30, the combined teaching of Chang, Jung and Shi discloses the terminal of claim 28, wherein the processor is further configured to: control the communication interface to receive from the network device a request for reporting the measurement result (Chang - Fig. 7 step 108 and par. 0105); and report the measurement result to the network device (Chang - Fig. 7 step 108 and par. 0105).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 20130178224 A1) in view of  Dao et al. (US 20180198867 A1), Jung et al. (US 20140370914 A1), Shi et al. (US 20120094608 A1) and Lee et al. (US8787834B2).

Regarding claim 7, the combined teaching of Chang, Dao, Jung, and Shi discloses the method of claim 5, wherein reporting, by the terminal, the measurement result comprises: receiving, by the terminal, a request for reporting the measurement result from the network device (Chang - Fig. 7 step 108 and par. 0105); and reporting, by the terminal, the measurement result to the network device (Chang - Fig. 7 step 108 and par. 0105). However, the combined teaching is silent on details about releasing, by the terminal, the measurement configuration information, responsive to detecting that a present area is not a valid measurement area and/or detecting that present time is not valid measurement time.
Lee discloses releasing, by the terminal, the measurement configuration information, responsive to detecting that a present area is not a valid measurement area and/or detecting that present time is not valid measurement time (abstract and Fig. 10).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Chang, Dao, Jung, and Shi, and have measurement configuration released upon validity timer expired, as taught by Lee because doing so would combine prior art elements according to known methods to yield predictable results (MPEP §2141 -III) to reduce unnecessary measurement.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 20130178224 A1) in view of Dao et al. (US 20180198867 A1) and Lee et al. (US8787834B2).

 claim 9, the combined teaching of Chang and Dao discloses the method of claim 1, however, silent on further details of claim 9.
Lee discloses releasing, by the terminal, the measurement configuration information, responsive to detecting that a present area is not a valid measurement area and/or detecting that present time is not valid measurement time (Abstract and Fig. 10).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Chang and Dao, and have measurement configuration released upon validity timer expired, as taught by Lee because doing so would combine prior art elements according to known methods to yield predictable results (MPEP §2141 -III) to reduce unnecessary measurement.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 20130178224 A1) in view of Dao et al. (US 20180198867 A1) and Hwang et al. (US 20180332659 A1).

claim 10, the combined teaching of Chang and Dao discloses the method of claim 1, however, silent on further details of claim 10. 
Hwang discloses wherein signaling bearing the measurement configuration information is Radio Resource Control (RRC) connection release signaling or RRC reconfiguration signaling (par. 0138 – “the UE 501 may receive an RRC Connection Reconfiguration message from the base station at step 543. The RRC Connection Reconfiguration message may include at least one of data radio bearer (DRB) information and 5G cell measurement configuration information”); and the measurement configuration information comprises at least one of a measurement frequency, a measurement pattern, valid measurement time and a valid measurement area, wherein the measurement frequency includes a measurement spectrum frequency; the valid measurement time is configured to identify time when the measurement configuration is valid after the inactive state is entered; and the valid measurement area includes one or more cells or includes one or more Radio Access Network (RAN) areas (par. 0138 – “The 5G cell measurement configuration information may include at least one of 5G intra-frequency information, 5G inter-frequency information, beam measurement reference signal information”).
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 20130178224 A1) in view of Pelletier et al. (US 20140056243 A1).

Regarding clam 12, Chang discloses the method of claim 11, however, silent on further details of claim 12.
Pelletier discloses wherein the measurement configuration information comprises configuration information of a Reference Signal (RS) for measurement (par. 0392 – “when the WTRU receives a measurement configuration the WTRU may be notified that synchronization signals and/or reference signals that are associated with small cell operation may be present in a given frequency and/or are to be measured as a certain measurement object”).
.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 20130178224 A1) in view of Kim et al. (US 20150373597 A1).

Regarding claim 20, Chang discloses the method of claim 11, however silent on details of claim 20, and further discloses the UE performing measurement in disconnected state (Fig. 7 step S101 and par. 0098 disclose UE acquiring IdleMDTConfiguration message containing plural measurement configurations for plural measurement triggers for measurement in idle state – i.e. disconnected state including idle state since the UE is from connected to idle in step S103 and going back to connected state in step S105)
Kim discloses pre-configuring, by the network device, the terminal according to the measurement result, the pre-configuring comprising (Fig. 9-10 and par. 0113-0121 disclose the UE is pre-configured for measurement to handover commenced by serving cell to small cell using frequency 3 – secondary carrier).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Chang, and have pre-configuring information transmitted to UE, as taught by Kim because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to trigger measurement for handover based on load condition.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 20130178224 A1) in view of Dao et al. (US 20180198867 A1) and Lee et al. (US8787834B2).

Regarding claim 31, the combined teaching of Chang and Dao discloses the terminal of claim 23, however, silent on further details about wherein the one or more programs comprise instructions further configured 
Lee discloses releasing the measurement configuration information, responsive to detecting at least one of facts that a present area is not a valid measurement area and present time is not valid measurement time (abstract and Fig. 10).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Chang and Dao and have measurement configuration released upon validity timer expired, as taught by Lee because doing so would combine prior art elements according to known methods to yield predictable results (MPEP §2141 -III) to reduce unnecessary measurement.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 20130178224 A1) in view of Jung et al. (US 20140370914 A1).

claim 33, Chang discloses the network device of claim 24, however, silent on further details about wherein the measurement configuration information comprises a triggering event of measurement reporting, and the measurement result is reported if the triggering event is initiated after the terminal determines whether to report the measurement result or not according to the triggering event of measurement reporting.
Jung discloses wherein the measurement configuration information comprises a triggering event of measurement reporting, and the measurement result is reported if the triggering event is initiated after the terminal determines whether to report the measurement result or not according to the triggering event of measurement reporting (Fig. 16 and par. 0271-0273).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Chang, and have measurement result reported based on trigger condition, as taught by Jung because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to reduce unnecessary network traffic.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571)270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule to.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643